/l/

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  l 0 
c'i'.‘;§'€sl’.;}°`zh‘i‘§l§ifi$§?%¥.‘i,’if.§la
GERTRUDE ISAAC, )
Plaintiff, §
v. § Civil Action NO.  
UNITED STATES OF AMERICA, et al., §
Defendants. §
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). ln Nez`tzke v. WiI/iams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernana'ez, 504 U.S. 25, 33 (1992).

Plaintiff alleges, generally, that the defendants have tortured and harassed her, thus

creating "an environment in which [she] cannot survive as a human being but as a symbolic

animal: a puppy." Compl. at 3. Among other allegations, plaintiff asserts that defendants
Demetrius and Emma Stroud conspired to take her children away by making her "appear [to be] a
child molester, a dope addict, a prostitute, in other words, an unfit mother." Id. at 4. According
to plaintiff, the Strouds’ intention is "to slowly kill [her] for [her] children and [her] estate," with
her "uterus [as] the target prize." Id. at 7-8. Plaintiff further alleges that the United States and
other defendants torture her, for example, by openly discussing her sex life, z`a’. at 9, sabotaging
her in the workplace, id. at ll, stalking and bullying her, id. at l2, and by discriminating against
her on the basis of her national origin, z`a'. at l3-l4. Plaintiff demands injunctive relief and $225
million in damages, among other relief. Ia’. at l5.

The court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers See Hairzes v. Kerner, 404
U.S. 519, 520 (1972). Having reviewed plaintiff’ s complaint, the court concludes that its factual
contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i).

    

An Order consistent with this Memorand p

/ ({///

U'nited Stlates District Judge